Citation Nr: 1644439	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-35 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to August 6, 2012, and in excess of 10 percent from August 1, 2013, for a right ankle disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1992 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and January 2016 rating decisions of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via a Travel Board hearing and a transcript of that hearing is of record.  

In June 2013, the Board remanded the claims for further development.  The case has been returned to the Board for further appellate review.

A May 2014 rating decision extended the temporary total convalescent rating for the service-connected ankle disability to July 31, 2013.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

Prior to August 6, 2012, and from August 1, 2013, the Veteran's right ankle status post fracture with traumatic arthritis has been manifested by pain, limited range of motion, instability, excess fatigability, weakness, and incoordination.


CONCLUSION OF LAW

The criteria for a rating of 20 percent prior to August 6, 2012, and from August 1, 2013 for right ankle status post fracture with traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated November 2011 and October 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claim decided herein in February 2012 and July 2015.  The Board finds the examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran contends that outside of the temporary total 100 percent rating from August 6, 2012 to July 31, 2013, her right ankle disability warrants a rating higher than 10 percent.  

At a February 2012 VA examination, the Veteran reported having increased pain and that her ankle was giving out causing her to fall.  She stated that her job as a developmental aide required her to be on her feet for prolonged periods of time which aggravated her right ankle disability resulting in swelling by the end of the day.  The Veteran also reported that she frequently wore an ankle brace.  Flare-ups were reported resulting in increased pain and decreased range of motion (ROM).  ROM of the right ankle was plantar flexion from 0 to 30 degrees with pain at 20 degrees, and dorsiflexion from 0 to 10 degrees with pain at 0 degrees.  The Veteran was able to perform repetitive-use testing with no change in ROM.  There was functional loss and/or functional impairment with repeated use noted as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Anterior drawer test showed laxity of the right ankle.  There was no evidence of ankylosis.  

At a July 2015 VA examination, the Veteran reported that since the February 2012 VA examination she continued to have chronic right ankle pain.  In August 2012 she had surgical reconstruction.  As a result of that surgery right Achilles tendon contracture developed necessitating a December 2014 Achilles tendon lengthening surgery.  The Veteran reported chronic pain that limits weight-bearing.  Flare-ups were reported that caused increased pain and further decreased use.  Functional loss or functional impairment due to flare-ups as described by the Veteran were limits on weight-bearing and walking, an inability to run, and difficulty when driving.  Range of motion of the right ankle was plantar flexion from 0 to 20 degrees, and dorsiflexion from 0 to 10 degrees.  The Veteran was unable to perform repetitive use testing due to pain.  Pain was also noted on rest/non-movement and with weight-bearing.  Additionally, the joint was tender to palpation, with evidence of crepitus.  The left ankle was normal.  Pain, fatigability, and lack of endurance were listed by the examiner as factors that caused functional loss.  There was no evidence of ankylosis or muscle atrophy.  The Veteran's August 2012 and December 2014 ankle surgeries were noted, as was a surgical scar.  The scar was not noted to be painful or unstable, or have a total area equal to or greater than 39 square cm.  The Veteran reported the constant use of a brace for her right ankle disability.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling.  Ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  Ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5270 (2015).  The Veteran has not demonstrated ankylosis of the ankle during any period of this appeal.  Therefore, an increased rating is not warranted under DC 5270 

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5271 (2015).  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).  

Based on the evidence of record, the Veteran's right ankle disability has been predominantly manifested during the pendency of this appeal by pain and limitation of motion.  Additionally, rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examination reports in the record demonstrate visual behavior of additional functional impairment as a result of use of the ankle.  The evidence shows functional loss beyond those limitations of motion recorded, with painful motion reported by the examiners in the form of fatigability, lack of endurance, and incoordination.  

Based on the foregoing, the Board finds that the preponderance of the evidence supports the assignment of a 20 percent rating prior to August 6, 2012 and from March 1, 2013.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether an extraschedular referral is warranted for the Veteran's right ankle disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The rating criteria, and consideration of functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use under DeLuca, fully contemplate the Veteran's disability as noted above.  Her symptomatology has consisted of pain, limited range of motion, fatigability, weakness and instability.  These symptoms are contemplated in the rating criteria and DeLuca; therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  

In this case, the Veteran is also service-connected for depressive and adjustment disorder mixed with anxiety and depressed mood and right shoulder strain both secondary to service-connected status post right ankle fracture with traumatic arthritis disability.  She has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

A disability rating of 20 percent prior to August 6, 2012, and from August 1, 2013 for right ankle status post fracture with traumatic arthritis is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the TDIU issue.

The Veteran contends that she is unable to work as a result of her service-connected right ankle disability.  A November 2015 VA opinion on the matter reflects that the Veteran would be unable to work in a job that required prolonged standing or walking, or work that would require lifting, as the stability of her ankle with this type of physical stress would be compromised.  The examiner did state, however, that the Veteran could perform sedentary employment as that type of work would not be bearing weight on the ankle, and the ankle would not be put under stress while working.  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a finding of unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without assignment of a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Where a claimant does not meet the schedular requirements of § 4.16(a), the Board has no authority to assign a TDIU rating under § 4.16(b) and may only refer the claim to the Compensation Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board notes that in addition to the 20 percent disability rating for status post right ankle fracture granted herein, the Veteran has also been granted secondary service connection for depressive and adjustment disorder mixed with anxiety and depressed mood with a 50 percent rating and right shoulder strain with a 10 percent rating.  The combined evaluation for the Veteran's service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements under 38 C.F.R. § 4.16(a). 

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation Service when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the veteran's background including her employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  As noted above, in determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19. 

While an opinion has been rendered on the Veteran's claim for entitlement to TDIU with regard to the right ankle disability only, the Board finds a remand is necessary for comment on functional impairment due to the Veteran's service-connected status post right ankle fracture with traumatic arthritis, depressive and adjustment disorder mixed with anxiety and depressed mood, and right shoulder strain relative to her ability to obtain and maintain substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should submit the claims file to an appropriate examiner for the purpose of commenting on functional effects of the Veteran's status post right ankle fracture with traumatic arthritis; depressive and adjustment disorder mixed with anxiety and depressed mood; and right shoulder strain, relative to the Veteran's ability to secure or follow substantially gainful employment.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  Nonservice-connected disability and age should be neither considered nor discussed.

2.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the inquiry is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

3.  After completion of the above, refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration on the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) (2015).

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


